Case 6:20-cv-00294-MJJ-CBW Document 26 Filed 03/19/21 Page 1 of 5 PageID #: 401




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


 VICTORIA ANN TARLETON                           CASE NO. 6:20-CV-00294

 VERSUS                                          JUDGE JUNEAU

 DG LOUISIANA LLC                                MAGISTRATE JUDGE
                                                 WHITEHURST

                             MEMORANDUM ORDER

       Before the Court is Plaintiff’s Motion to Compel Production of Documents

 Responsive to Plaintiff’s Third Request for Production, Inspection, Examination and

 Copying of Documents and Things. (Rec. Doc. 22). Defendant opposed the Motion

 (Rec. Doc. 24). Plaintiff replied. (Rec. Doc. 25).

       Plaintiff filed suit for injuries allegedly sustained in a slip and fall incident at

 the entrance of Defendant’s Dollar General store. (Rec. Doc. 1-2). Plaintiff alleged

 generally that “she was caused to slip and fall and sustain injury” (¶3), that

 Defendant “failed to have slip-resistant and/or adequately slip-resistant surface

 and/or was otherwise unreasonably safe…” (¶6), that “placement of mats/rugs

 [were] not recessed nor secured to the floor and fail[ed] to adequately abut each other

 or the entrance threshold area, [leaving] space for exposed non-slip-resistant

 floor…” (¶9), that Defendant is responsible ‘through unsafe and inadequate

 construction and design of the premises without any and/or adequate skid-resistant,
Case 6:20-cv-00294-MJJ-CBW Document 26 Filed 03/19/21 Page 2 of 5 PageID #: 402




 absorbent, and/or non-slippery floorway/walkway . . .” (⁋8), among other general

 allegations. Video surveillance of the incident shows Plaintiff walking into the

 entrance of the store on a rainy day and slipping in an area where there was no mat.

 (Rec. Doc. 18-1).

       In response to Plaintiff’s interrogatories and request for production,

 Defendant produced a copy of the applicable Dollar General lease and site plan.

 Plaintiff then propounded additional discovery seeking certain construction and

 design-related documents identified in the lease. (See Rec. Doc. 15-2). In response

 to Defendant’s objection, Plaintiff filed her first Motion to Compel. Following

 briefing and a telephone hearing, the Court found that Plaintiff’s request for detailed

 construction and design related documents was irrelevant to the issue of liability

 under La. R.S. 9:2800.6:

             The facts and allegations presented so far indicate that the alleged
       condition which caused the fall was water on the floor, a temporary
       condition unrelated to the construction or design of the store. Plaintiff
       has not alleged any specific construction or design defect which caused
       or contributed to her fall. Hence, the Court finds that construction and
       design related documents are irrelevant. Plaintiff indicated that her
       expert intends to use the requested documents to establish the existence
       of a defect; however, without any specific allegations of a specific
       construction or design defect (e.g. a dip in the floor which caused water
       to accumulate, etc.), the Court will not compel Defendant to produce
       the detailed construction and design documents requested.
       Accordingly,

              IT IS ORDERED, ADJUDGED, AND DECREED that
       Plaintiff’s Motion to Compel (Rec. Doc. 15) is DENIED. Plaintiff and
       Defendant shall coordinate to schedule an inspection of the premises
                                           2
Case 6:20-cv-00294-MJJ-CBW Document 26 Filed 03/19/21 Page 3 of 5 PageID #: 403




       with Plaintiff’s expert at a mutually agreeable time. Thereafter, upon
       presentation of specific factual allegations regarding a specific
       construction or design defect, Plaintiff may propound additional
       specifically tailored discovery requests and/or file an appropriate
       motion to compel if deemed necessary after conferring with
       Defendant’s counsel.

       (Rec. Doc. 20) (emphasis in original).

       In response to the forgoing order, Plaintiff’s expert conducted a site

 inspection, and Plaintiff propounded a third set of discovery seeking the following:

       Request No. 1: Any and all shop drawings pertaining to the floor finish
       and/or floor system(s) of and/or for the involved store, building,
       facility, and/or demised premises, and particularly any and all such
       items including or pertaining to the involved entranceway, exterior of
       entranceway and interior of entranceway and any other pertinent area
       and/or walking surface.

       Request No. 2: Any and all construction documents, including but not
       limited to any working drawings, pertaining to the floor finish and/or
       floor system(s) of and/or for the involved store, building, facility,
       and/or demised premises, and particularly any and all such items
       including or pertaining to the involved entranceway, exterior of
       entranceway and interior of entranceway and any other pertinent area
       and/or walking surface.

       Request No. 3: Any and all changes or change orders.

       Request No. 4: Any and all specifications, including any included in
       any construction documents and/or changes or change orders and any
       not included in any construction documents and/or changes or change
       orders.

       Request No. 5: Any and all specifications pertaining to the flooring
       and/or flooring system applied at the involved store, building, facility,
       and/or demised premises, and particularly any and all such items
       including or pertaining to the involved entranceway, exterior of

                                          3
Case 6:20-cv-00294-MJJ-CBW Document 26 Filed 03/19/21 Page 4 of 5 PageID #: 404




       entranceway and interior of entranceway and any other pertinent area
       and/or walking surface.

       Defendant maintained its objection to producing the requested documents on

 the grounds of relevance. (Rec. Doc. 22-1, p. 10-16). The issue in this Motion to

 Compel is again the scope of discovery, set forth in F.R.C.P. Rule 26(b)(1). As

 discussed in the Court’s ruling on Plaintiff’s first Motion to Compel, relevance is the

 key disputed issue.

       The Court’s concern with Plaintiff’s previous broad requests was the degree

 to which such requests were relevant to Plaintiff’s allegations. Plaintiff alleges,

 following her expert’s inspection, that the floor in the entrance area was defective

 for failing to have an adequate slip resistant surface. Unlike Plaintiff’s original

 requests, the discovery requests which are at issue in the present motion are more

 specifically tailored to the floor surface, finishing, and flooring system incorporated

 in the premises. The Court finds that this allegation raises a specific

 construction/design issue relevant to the accident. Thus, Plaintiff is entitled to obtain

 information directly related to the floor surface at the entrance, such as the type of

 flooring material used. However, Plaintiff is not entitled to broad categories of

 documents seeking information pertaining to construction or design of the store in

 general.

       To the extent either party requires an extension of pretrial deadlines, the party

 shall file an appropriate motion for extension of time.
                                            4
Case 6:20-cv-00294-MJJ-CBW Document 26 Filed 03/19/21 Page 5 of 5 PageID #: 405




         With regard to the parties’ informal requests for award of costs and attorneys’

 fees, the Court declines to award same. First, neither party formally moved for such

 an award. See Rec. Doc. 22, p. 1-2; Rec. Doc. 24, p. 3. Further, the Court declines

 to issue an award pursuant to F.R.C.P. Rule 37(a)(5)(C).

         Accordingly,

         IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion to

 Compel (Rec. Doc. 22) is GRANTED IN PART AND DENIED IN PART. The

 Motion is GRANTED in the following respects:

         Request No. 1

         Request No. 2 – Only to the extent the Request seeks construction

 documents/working drawings pertaining to the floor finish and/or floor system(s) of

 the involved entranceway.

         Requests No. 3, 4, and 5 – Only to the extent the Requests seek specifications,

 construction documents, or change orders specifically pertaining to the floor finish

 and/or floor system(s) of the involved entranceway.

         The Motion is DENIED in all other respects.

         THUS DONE in Chambers, Lafayette, Louisiana on this 19th day of March,

 2021.




                                            5
